 

Exhibit 10.25

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (the “Agreement”) is dated as of July
31, 2006 and entered into by and between HITTITE MICROWAVE CORPORATION (the
“Borrower”), a Delaware corporation with a principal place of business at 20
Alpha Road, Chelmsford, Massachusetts 01824 and CITIZENS BANK OF MASSACHUSETTS
(together with its successors and assigns the “Bank”), a Massachusetts bank with
a principal place of business at 28 State Street, Boston, Massachusetts 02109.

WHEREAS, on September 30, 2001, the Bank extended to the Borrower (i) a
revolving line of credit facility in the amount of Four Million ($4,000,000.00)
Dollars and (ii) an equipment line of credit in the amount of Four Million
($4,000,000.00) Dollars pursuant to an Equipment and Commercial Revolving Line
of Credit Agreement dated as of September 30, 2001, which agreement was amended
by various amendments, including by a First Amendment to Equipment and
Commercial Revolving Line of Credit Agreement and Ratification of Loan Documents
dated as of June 25, 2003 (collectively the “Original Credit Agreement”); and

WHEREAS, in July 2005, the Borrower completed a public offering of its common
stock, and, as consequence thereof and its current business plans, the Borrower
has requested that the Bank increase the availability under the revolving line
of credit facility to Thirty Million ($30,000,000.00) Dollars on an unsecured
basis, with a maturity date of July 31, 2007, with the equipment line of credit
to be eliminated, and, subject to the terms and conditions hereof, the parties
have agreed to amend and restate the Original Credit Agreement and amend and
restate the revolving credit note executed in connection therewith;

NOW THEREFORE, the parties hereto hereby amend and restate the Original Credit
Agreement as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings (terms defined in the singular to have the same
meaning when used in the plural and vice versa):

“Affiliate” or “Affiliates” means a person or entity which is a parent,
subsidiary or brother/sister corporation of or a person or entity who or which
owns or holds a significant ownership interest in or in which a significant
ownership interest is owned or held by, the Borrower, or is, directly or
indirectly, controlled by, or is under common control with, the Borrower.

“Capital Leases” means capital leases, conditional sales contracts and other
title retention agreements relating to the purchase or acquisition of capital
assets.

“Commitment” means the Bank’s obligation to make Loans to the Borrower pursuant
to Section 2.01 in the amount referred to therein.

1


--------------------------------------------------------------------------------




 

“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Dividends” means, for the applicable period, the aggregate of all amounts paid
or payable (without duplication) as dividends, distributions or other owner
withdrawals with respect to Borrower’s shares of stock, whether now or hereafter
outstanding and includes any purchase, redemption or other retirement of any
shares of the Borrower’s stock, directly or indirectly through a Subsidiary of
the Borrower or otherwise and includes return of capital by the Borrower to its
shareholders.

“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

“GAAP” or “Generally Accepted Accounting Principles” shall mean generally
accepted accounting principles as defined by controlling pronouncements of the
Financial Accounting Standards Board, as amended or supplemented from time to
time.

“Indebtedness” means, as to any Person, all obligations, contingent or
otherwise, that in accordance with GAAP should be classified as liabilities upon
such Person’s balance sheet or to which reference should be made by footnotes
thereto, but in any event including (1) indebtedness or liability for borrowed
money or for the deferred purchase price of property or services (including
trade obligations); (2) obligations as lessee under any Capital Leases, as such
term is defined by the Financial Accounting Standards Board; (3) current
liabilities in respect of unfunded vested benefits under any Plan as defined in
the Employee Retirement Income Security Act of 1974; (4) obligations under
letters of credit issued for the account of any Person; (5) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person, or otherwise to assure a
creditor against loss, but not including any intellectual property related
indemnification obligations to customers; and (6) obligations secured by any
Lien on property owned by the Person, whether or not the obligations have been
assumed.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

“LIBOR Rate Loan(s)” - means any loan or advance the rate of interest applicable
to which is based upon the LIBOR Rate.

“Loan or Loans” shall have the meaning assigned to such term in Section 2.01.

“Loan Documents” means this Agreement, the    Revolving Credit Note, and all
other related documents and instruments executed and delivered by Borrower to
the Bank and all of even date herewith, and all extensions and modifications
thereof, and all amendments and supplements thereto.

“Maturity Date” means July 31, 2007, unless extended as provided hereafter. 
Upon request of the Borrower, the Bank may extend the term of the Revolving
Credit in its sole discretion as to whether to

2


--------------------------------------------------------------------------------




 

grant any such extension and the failure of the Bank to do so shall be based
solely on such reasons as the Bank deems proper.

“Note” shall mean the Revolving Credit Note as defined in Section 2.01.

“Obligations” means all the Borrower’s Indebtedness to the Bank and all of the
Borrower’s other liabilities to the Bank of every kind, nature and description,
direct or indirect, secured or unsecured, joint, several, joint and several,
absolute or contingent, due or to become due, now existing or hereafter arising,
regardless of how such Indebtedness or liability arises or by what agreement or
instrument it may be evidenced, or whether evidenced by any agreement or
instrument, including, but not limited, to the Loans, any other Indebtedness or
liability of the Borrower under this Agreement or any other Loan Document or
under any other financing agreement between the Bank and the Borrower, including
the obligation to reimburse the Bank for any draws under letters of credit
issued or to be issued for the account of the Borrower, and all amounts owing by
the Borrower to the Bank by reason of purchases made by the Borrower and
financed by the Bank which amounts, whether or not matured and whether or not
disputed, may be charged to the Borrower’s account hereunder, with or without
prior notice to the Borrower, and all obligations of the Borrower to the Bank to
perform acts or refrain from taking any action. Without limiting the generality
of the foregoing, the term “Obligations” shall also include all liabilities of
the Borrower under interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, or any other agreements or arrangements
entered into between the Borrower and the Bank and designed to protect the
Borrower against fluctuations in interest rates or currency exchange rates
(“Hedging Contracts”).

“Other Bank Documents” shall have the meaning assigned to such term in Section
8.01.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority, or other entity of whatever nature.

“Prime Rate” shall mean the rate of interest announced by Bank from time to time
as the Citizens Bank Prime Rate, it being understood that such rate is a
reference rate and not necessarily the lowest rate of interest charged by the
Bank. The rate of interest payable hereunder shall be changed effective as of
that day on which a change in the Prime Rate becomes effective.  In the event
the Bank ceases to publish a Prime Rate, then the term Prime Rate shall mean the
Bank’s prime rate or then announced base rate, which in each case most closely
approximates the Prime Rate.  Interest will be computed on the basis of a
360-day year for the actual number of days elapsed.

“Prime Rate Loans” - means when used in the singular any Loan on which the
interest rate is calculated by reference to the Prime Rate and, when used in the
plural, shall mean all such Loans. Prime Rate Loans will bear interest at a rate
equal to the Prime Rate, as defined above.

“Revolving Credit” shall have the meaning assigned to such term in Section 2.01.

“Subordinated Debt” means all indebtedness of the Borrower to shareholders of
the Borrower which has been subordinated to the Obligations by subordination
agreements prepared by or otherwise approved by the Bank in writing.

“Subsidiary” or “Subsidiaries” means, as to any Person, a corporation of which
shares of stock having ordinary voting power (other than stock having such power
only by reason of the happening of a

3


--------------------------------------------------------------------------------




 

contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

Section 1.02.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with that applied
in the preparation of the financial statements referred to in Section 4.04, and
all financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles, except interim financial data may be subject to
year-end adjustments.


ARTICLE II

AMOUNT AND TERMS OF THE LOANS

SECTION 2.01.  Revolving Credit.  The Bank shall, from time to time, prior to
the Maturity Date, make loans (the “Revolving Credit”) to the Borrower under and
pursuant to the terms of the Revolving Credit Note of even date (as amended,
modified, substituted or replaced, from time to time, the “Note”), as it may be
extended or renewed, substituted or replaced, in an aggregate amount not to
exceed Thirty Million ($30,000,000.00) Dollars (the “Revolving Credit Limit”).
The loans made pursuant to this section shall be known as the “Loan” or “Loans”,
as the context requires or permits.

SECTION 2.02.  Interest.    Interest will be payable monthly in accordance with
the Note. Interest shall be calculated on a 360 day year for the actual days
elapsed.

Any principal amount not paid when due (at maturity, by acceleration, or
otherwise) shall bear interest thereafter until paid at a rate equal to four
(4%) percentage points greater than the rate which would otherwise be applicable
(the “Default Rate”).

SECTION 2.03.  Prepayment.  The Borrower shall have the right to prepay the
Loans to the extent provided in the Note. Prior to an Event of Default, all such
prepayment amounts made shall be applied first to fees and expenses then due
hereunder, then to interest on the unpaid principal balance accrued to the date
of prepayment and last to the principal balance then due hereunder.  After an
Event of Default, the Bank may apply such payments in such order as it deems
appropriate.

SECTION 2.04. Automatic Payment; Due Date for Payments.  The Borrower hereby
authorizes the Bank to automatically deduct from any of the Borrower’s primary
operating accounts maintained with the Bank any amount due under this Credit
Agreement (“Automatic Payments”).  If the funds in said account are insufficient
to advance funds to cover any payment, Bank shall not be obligated to advance
funds to cover the payment.  At any time and for any reason, Borrower or Bank
may voluntarily terminate such Automatic Payments.  Whenever any payment to be
made under this Credit Agreement shall be stated to be due on a day other than a
Business Day, such payment shall be due on the first Business Day thereafter and
any such extension of time shall in such case be included in the computation of
the payment of accrued interest.

SECTION 2.05.  Late Charge Fee.  If a regularly scheduled payment is fifteen
(15) days or more late, Borrower will be charged 5.0% of the unpaid portion of
the regularly scheduled payment or $25.00, whichever is greater.

4


--------------------------------------------------------------------------------




 

SECTION 2.06.   Notices.

(a)  Advances. With regard to Prime Rate Loans, when the Borrower desires to
borrow hereunder, it shall give the Bank one (1) Business Day’s written notice
specifying the date of the proposed borrowing and the amount to be borrowed. 
With regard to LIBOR Rate Loans, by delivering a borrowing request to the Bank
on or before 10:00 a.m., Boston time, on a Business Day, the Borrower may from
time to time irrevocably request, on not less than two (2) nor more than five
(5) Business Days’ notice, that a LIBOR Rate Loan be made in a minimum amount of
One Hundred Thousand Dollars ($100,000.00) and integral multiples of One Hundred
Thousand Dollars ($100,000.00), with an Interest Period of one (1) month.  On
the terms and subject to the conditions of this Agreement, each LIBOR Rate Loan
shall be made available to the Borrower no later than 11:00 a.m. Boston time on
the first day of the applicable Interest Period by deposit to the account of the
Borrower as shall have been specified in the Borrower’s borrowing request.
Notwithstanding any other provisions of this Agreement to the contrary, there
shall be no more than three (3) LIBOR Rate Loans outstanding at any time.

(b)  Repayment, Continuation and Conversion of LIBOR Rate Loans. LIBOR Rate
Loans shall mature and become payable in full on the last day of the Interest
Period relating to such LIBOR Rate Loan.  Upon maturity, a LIBOR Rate Loan may
be continued for an additional Interest Period or may be converted to a Prime
Rate Loan.  By delivering a continuation/conversion notice to the Bank on or
before 10:00 a.m., Boston time, on a Business Day, the Borrower may from time to
time irrevocably elect, on not less than two (2) nor more than five (5) Business
Days’ notice, that all, or any portion in an aggregate minimum amount of One
Hundred Thousand Dollars ($100,000.00) and integral multiples of One Hundred
Thousand Dollars ($100,000.00), of any LIBOR Rate Loan be continued on the last
day of an Interest Period as LIBOR Rate Loan with a similar Interest Period,
provided, however, that no portion of the outstanding principal amount of any
LIBOR Rate Loans may be converted to, or continued as, LIBOR Rate Loans when any
(1) Default or Event of Default has occurred and is continuing, and no portion
of the outstanding principal amount of any LIBOR Rate Loans may be converted to,
LIBOR Rate Loans of a different duration if such LIBOR Rate Loans relate to any
Hedging Obligations. In the absence of delivery of a continuation/conversion
notice with respect to any LIBOR Rate Loan at least two (2) Business Days before
the last day of the then current Interest Period with respect thereto, such
LIBOR Rate Loan shall, on such last day, automatically convert to a Prime Rate
Loan. Notwithstanding any other provisions of this Agreement to the contrary,
there shall be no more than three (3) LIBOR Rate Loans outstanding at any time.

SECTION 2.07.  Bank’s Reports.  After the end of each month, Bank may render to
Borrower a statement regarding Borrower’s loan account under the Revolving
Credit with Bank hereunder.  Each statement and the information contained
therein shall be considered correct and to have been accepted by Borrower and,
in the absence of manifest error, shall be conclusively binding upon Borrower in
respect of all charges, debits and credits of whatsoever nature contained
therein under or pursuant to this Agreement, and the closing balance shown
therein, unless Borrower notifies Bank in writing of any discrepancy within
twenty (20) days from the mailing by Bank to Borrower of any such monthly
statement.

SECTION 2.08.  Letters of Credit.  At the request of the Borrower, and upon the
execution of letter of credit documentation satisfactory to Bank, Bank, within
the limits of the Revolving Credit Limit, shall issue letters of credit and/or
acceptances from time to time for the account of the Borrower (hereinafter
collectively “Letter(s) of Credit”).  The Letters of Credit shall be on terms
mutually acceptable to Bank and the Borrower.  A loan in an amount equal to any
amount paid by Bank under a Letter of Credit shall be deemed made to Borrower,
without request therefor, immediately upon any

5


--------------------------------------------------------------------------------




 

payment by Bank on such Letter of Credit.  In connection with the issuance of
any Letter of Credit, Borrower shall pay to Bank a percentage of the face amount
of any Letter of Credit according to the fee schedule then in effect at Bank,
plus transaction fees at Bank’s customary rates, and all other normal and
customary fees charged by Bank. Borrower hereby authorizes and directs Bank, in
Bank’s sole discretion (provided, however, Bank shall have no obligation to do
so) to pay all such fees and costs as the same become due and payable and to
treat the same as a loan to Borrower, which shall be added to Borrower’s loan
balance pursuant to this Agreement.  For purposes of computing the Revolving
Credit, all Letters of Credit and one hundred (100%) percent of acceptances
shall be deemed to be Loans.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01.  Condition Precedent to Initial Loan.  The agreement of the Bank
to make the initial Loans (and all subsequent Loans) to the Borrower is subject
to the condition precedent that the Bank shall have received on or before the
day of such Loan each of the following in form and substance satisfactory to the
Bank and its counsel:

(1)  Note.  The Note executed and delivered by the Borrower; and

(2)  Other Documents.  Such other and further documents, agreements and
instruments as the Bank or Bank’s counsel deems appropriate or necessary,
including, without limitation, a Secretary’s Certificate attesting to the
authority of the person executing and delivering this Agreement to the Bank and
an authority, due execution and enforceability opinion of Borrower’s counsel.

SECTION 3.02.  Conditions Precedent to All Loans.  The agreement of the Bank to
make each Loan (including the initial Loan) shall be subject to the further
conditions precedent that on the date of such Loan:

(1)                                  The following statements shall be true and
upon request by the Bank, the Bank shall have received a certificate signed by
duly authorized officers of the Borrower, dated the date of such Loan, stating
that:

(a)             The Borrower’s representations and warranties contained in
Article IV of this Agreement and the other Loan Documents are correct on and as
of the date of such Loan as though made on and as of such date;

(b)            No Default or Event of Default has occurred and is continuing, or
would result from such Loan or other event that has occurred; and

(c)             There has been no material adverse change in the assets,
liabilities, financial condition or business of the Borrower since the date of
its financial statements most recently delivered to the Bank.

(2)                                  The Bank shall have received such other
approvals, opinions, assurances or documents as the Bank may reasonably request
from the Borrower.

6


--------------------------------------------------------------------------------




 

ARTICLE IV

REPRESENTATION AND WARRANTIES

The Borrower represents and warrants to the Bank that:

SECTION 4.01.  Incorporation, Good Standing, and Due Qualification.  The
Borrower is a corporation duly incorporated, validly existing, and in good
standing under the laws of State of Delaware, has the corporate power and
authority to own its assets and to transact the businesses in which it is now
engaged or proposed to be engaged; and is duly qualified as a foreign
corporation and in good standing under the laws of each other jurisdiction in
which such qualification is required except where failure to be qualified would
not have a material adverse effect on the Borrower’s business or operations.

SECTION 4.02.  Corporate Power and Authority.  The execution, delivery, and
performance by the Borrower of the Loan Documents to which it is a party have
been duly authorized by all necessary corporate action and do not and will not
(1) require any consent or approval of the stockholders of such corporation; (2)
contravene such corporation’s charter or bylaws; (3) violate any provision of
any law, rule, regulation (including, without limitation, Regulation U of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination, or award currently in effect having
applicability to such corporation; (4) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease, or instrument to which such corporation is a party or by which it or its
properties may be bound or affected; (5) result in, or require, the creation or
imposition of any Lien upon or with respect to any of the properties now owned
or hereafter acquired by such corporation, except as provided in this Agreement;
or (6) cause such corporation to be in default under any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
any such indenture, agreement, lease, or instrument.

SECTION 4.03.  Legally Enforceable Agreement.  This Agreement is, and each of
the other Loan Documents when delivered under this Agreement will be, legal,
valid, and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.

SECTION 4.04.  Financial Statements of the Borrower.  The financial statements
of the Borrower for the fiscal year most recently ended and the accompanying
footnotes, and the interim balance sheet and the related statements of income
and retained earnings for the most recently ended quarter, of which copies have
been furnished to the Bank, fairly present in all material respects the
financial condition of the Borrower as at such dates and the results of the
operations of the Borrower for the periods covered by such statements, all in
accordance with GAAP consistently applied (subject to year-end adjustments in
the case of the interim financial statements), and since the date of the most
recent balance sheet included in such financial statements, there has been no
material adverse change in the financial condition, business, or operations of
the Borrower.  There are no liabilities of the Borrower, fixed or contingent,
required by GAAP to be reflected in the financial statements or in the notes
thereto which are material but are not reflected in the financial statements or
in the notes thereto, other than liabilities arising in the ordinary course of
business.  No information, exhibit, or report furnished by the Borrower to the
Bank in connection with the negotiation of this Agreement when taken as a whole

7


--------------------------------------------------------------------------------




 

contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statement contained therein not materially
misleading.

SECTION 4.05.  Other Agreements.  The Borrower is not a party to any indenture,
loan, or credit agreement, or to any lease or other agreement or instrument, or
subject to any charter or corporate restriction which could have a material
adverse effect on the business, properties, assets, operations, or conditions,
financial or otherwise, of the Borrower, or the ability of the Borrower to carry
out its obligations under the Loan Documents to which it is a party.  The
Borrower is not in material default in any respect in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument material to its business to which it is
a party.

SECTION 4.06.  Litigation.  There is no pending or, to the Borrower’s knowledge,
threatened, action or proceeding against or affecting the Borrower before any
court, governmental agency, or arbitrator which may, in any one case or in the
aggregate, materially adversely affect the financial condition, operations,
properties, or business of the Borrower or the ability of the Borrower to
perform each of its obligations under the Loan Documents.

SECTION 4.07.  No Defaults on Outstanding Judgments or Orders.  The Borrower has
satisfied all judgments and is not in default with respect to any judgment,
writ, injunction, decree, rule, or regulation of any court, arbitrator, or
federal, state, municipal, or other governmental authority, commission, board,
bureau, agency, or instrumentality, domestic or foreign.

SECTION 4.08.  Ownership and Liens.  The Borrower has title to, or valid
leasehold interests in, all of its properties and assets, real and personal,
including the properties and assets and leasehold interests reflected and the
financial statements referred to in Section 4.04 (other than any properties or
assets disposed of in the ordinary course of business), and none of the
properties and assets owned by the Borrower and none of its interests are
subject to any Lien, except such as may be permitted pursuant to Section 6.01 of
this Agreement.

SECTION 4.09.  Subsidiaries and Ownership of Stock.  The  subsidiaries of the
Borrower are as set forth on Schedule 4.09. Except for said subsidiaries, the
Borrower has no investments in the stock or securities of any other corporation,
firm, trust or other entity. The Borrower will promptly give the Bank notice of
the formation or acquisition of any additional subsidiaries

SECTION 4.10.  Operation of Business.  The Borrower possesses all licenses,
permits, franchises, patents, copyrights, trademarks, and trade names, or rights
thereto, to conduct its business substantially now as conducted and as currently
proposed to be conducted, and to the Borrower’s knowledge the Borrower is not in
violation of any rights of others with respect to any of the foregoing.

SECTION 4.11.  Taxes.  The Borrower has filed all material income tax returns,
excise tax returns and other tax returns (federal, state, and local) required to
be filed and has paid all taxes, assessments, and governmental charges and
levies shown thereon to be due, including interest and penalties.  To the best
of Borrower’s knowledge, no audit or investigation is currently being conducted
with regard to any tax return or tax obligation of the Borrower other than an
audit by the Massachusetts Department of Revenue. The Bank acknowledges that the
Borrower has disclosed that it has been advised that by the Internal Revenue
Service that it can expect to be audited approximately every two years.

SECTION 4.12.  ERISA.  No employee pension benefit plan or other plan (within
the meaning of Section 3(2) of the Employees Retirement Income Security Act of
1974, as amended (“ERISA”))

8


--------------------------------------------------------------------------------




 

which is or was sponsored at any time since June 30, 1984, by the Borrower or
any member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of 1954, as amended (the “Code”), or any
member of a group of commonly controlled trades or businesses (whether or not
incorporated) within the meaning of Section 414(c) of the Code of which the
Borrower is a member (“Plan”): (i) has incurred an “accumulated funding
deficiency” (within the meaning of Section 302(a)(2) of ERISA) or which could
result in a liability of Borrower (which liability could materially affect the
financial condition of the Borrower) under Section 409 of ERISA or Section 4975
of the Code or pursuant to any agreement or statute with respect to liabilities
incurred by any person under such sections.  No material liability to the
Pension Benefit Guaranty Corporation (“PBGC”), to a Plan, or to any participant
in or beneficiary of a Plan has been or, to the present knowledge of Borrower,
is expected to be incurred with respect to any Plan by the Borrower and there
has been no event or condition which presents a risk of termination of any Plan
by PBGC.

SECTION 4.13.  Hazardous Material.  Neither the Borrower nor any person for
whose conduct the Borrower is legally responsible has ever:

(a)    owned, occupied, or operated a site or vessel on which any hazardous
materials or oil was or is stored, transported, or disposed of (the terms
“site”, “vessel”, and “hazardous materials or oil” as used in this Agreement
shall be deemed to have the meanings given those terms in M.G.L. C. 21E), except
in compliance with all laws, ordinances and regulations pertaining thereto; or

(b)    directly or indirectly transported, or arranged for the transport of any
hazardous materials or oil, except in compliance with all laws, ordinances and
regulations pertaining thereto; or

(c)    caused or been legally responsible for any release or threat of release
of any hazardous materials or oil; or

(d)    received notification from any federal, state, or other governmental
authority of any potential or known release or threat of release of any
hazardous material or oil from any site or vessel owned, occupied, or operated
by the Borrower or any person for whose conduct the Borrower is responsible,
and/or of the incurrence of any expense or loss by such governmental entity as a
result thereof.

SECTION 4.14.  Labor Disputes and Acts of God.  Neither the business nor the
properties of the Borrower have been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy, or other casualty (whether or not
covered by insurance) materially and adversely affecting such business or
properties or the operation of the Borrower.

SECTION 4.15.  Compliance.  The Borrower has not violated, nor is the Borrower
in violation of, any applicable law or regulation, which violation would have a
material and adverse effect on the business or operations of the Borrower or any
order, judgment, or decree.  The Borrower is not subject to any order, judgment,
rule, regulation, or decree of any court or governmental authority, which
materially and adversely affects its business, properties, assets or financial
condition.  Neither the execution and delivery by the Borrower nor the
compliance by Borrower with the terms and conditions of this Agreement, or any
Loan Document to which the Borrower is a party, conflicts or will conflict with
constitutes or will constitute a default under, or results or will result in any
violation if, the charter documents or By-laws of the Borrower, any award of any
arbitrator, any law, any order, judgment, rule,

9


--------------------------------------------------------------------------------


 

regulation or decree of any court or governmental authority, or any agreement or
instrument to which the Borrower is a party or any of its property is subject;
nor does the same result nor will it result in the creation of imposition of any
Lien upon any of its property except the Liens created by this Agreement or any
other Loan Document.

SECTION 4.16.  Officers and Directors.  The officers and directors of the
Borrower are as set forth on Schedule 4.16 annexed hereto and upon any changes
or additions, the Borrower will promptly notify the Bank in writing.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any obligations evidenced by the Note shall remain unpaid or the Bank
shall have any Commitment under this Agreement, the Borrower will:

SECTION 5.01.  Maintenance of Existence.  Preserve and maintain its corporate
existence and good standing in the jurisdiction of its incorporation, and
qualify and remain qualified as a foreign corporation in each jurisdiction in
which failure to be so qualified would have a material adverse effect on the
Borrower’s business or operations.

SECTION 5.02.  Maintenance of Records.  Keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Borrower,
including complete records of all accounts (as defined in the Massachusetts
Uniform Commercial Code) of the Borrower.

SECTION 5.03.  Maintenance of Properties/Franchises.  Maintain, keep, and
preserve all of its properties (tangible and intangible) necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted.  Borrower shall maintain in full force and effect all
rights, franchises, patents, licenses, permits and privileges necessary for the
proper conduct of its business.

SECTION 5.04.  Conduct of Business.  Continue, and cause each Subsidiary and
Affiliate to continue, to engage in a business of the same general type as
conducted by it on the date of this Agreement.

SECTION 5.05.  Maintenance of Insurance.  Maintain insurance with financially
sound and reputable insurance companies or associations in such amounts and
covering such risks as are usually carried by companies engaged in the same or a
similar business and similarly situated, which insurance may provide for
reasonable deductibility from coverage thereof.

SECTION 5.06.  Compliance With Laws. Comply in all material respects with
applicable laws, rules, regulations, and orders, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property,
noncompliance with which would have a material and adverse effect on the
business and operations of the Borrower.

SECTION 5.07.  Right of Inspection.  At any reasonable time and from time to
time, upon at least three business days’ notice to the Borrower (or one day
after an Event of Default, while such Event

10


--------------------------------------------------------------------------------




 

of Default is continuing), permit the Bank or any agent or representative
thereof to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any Subsidiary or
Affiliate, and to discuss the affairs, finances, and accounts of the Borrower
and any Subsidiary or Affiliate with any of their respective officers and
directors and the Borrower’s or an Affiliate’s independent accountants. In
addition to the foregoing, from time to time, as deemed necessary by the Bank,
in the Bank’s discretion, field examinations by the Bank’s auditors may be
conducted, and the actual, reasonable costs and expenses of such field
examinations shall be borne by the Borrower; provided, however, prior to an
Event of Default, the Borrower shall not be required to pay for more than one
field examination in any calendar year. After an Event of Default, the Bank may
conduct such field examinations at such frequency as the Bank, in its reasonable
discretion, deems necessary or appropriate with the Borrower to pay for all
actual, reasonable costs and expenses of all such field examinations.

SECTION 5.08.  Reporting Requirements.   The Borrower agrees to furnish to the
Bank the financial information set forth on Schedule 5.08 attached hereto in
accordance with the procedures set forth in said Schedule 5.08.

SECTION 5.09.  Deferred Compensation Payments.  Pay or cause to be paid when due
all amounts necessary to fund in accordance with their terms all such deferred
compensation plans, whether now in existence or hereafter created, and the
Borrower will not withdraw from participation in, permit the termination or
partial termination of, or permit the occurrence of any other event with respect
to, any deferred compensation plan maintained for the benefit of its employees
under circumstances that could result in liability to the Pension Guaranty
Corporation, or any of its successors or assigns, or to the entity which
provides funds for such deferred compensation plan.

SECTION 5.10.  Additional Documents.  From time to time, execute and deliver to
the Bank all such other and further instruments or documents and take or cause
to be taken all such other and further action as the Bank may reasonably request
in order to effect and confirm or vest more securely in the Bank all rights
contemplated in this Agreement.

SECTION 5.11.  Use of Proceeds.  The proceeds of the Revolving Credit are to be
used only for general corporate purposes of the Borrower, including, without
limitation, to fund acquisitions, subject to the other provisions of this
Agreement, including, without limitation, Section 6.02.

SECTION 5.13.  Bank Accounts.  During the period any Loan is outstanding, the
Borrower shall maintain all primary bank and operating accounts (including
checking accounts) with the Bank.

11


--------------------------------------------------------------------------------




 

ARTICLE VI

NEGATIVE COVENANTS

So long as any obligations evidenced by the Note, shall remain unpaid or the
Bank shall have any Commitment under this Agreement, the Borrower will not:

SECTION 6.01.  Liens.  Create, incur, assume, or suffer to exist, or permit any
Subsidiary or Affiliate to create, incur, assume, or suffer to exist, any Lien
upon or with respect to any of its properties, now owned or hereafter acquired,
except:

(1)            Liens in favor of the Bank;

(2)            Liens for taxes or assessments or other government charges or
levies if not yet due and payable or, if due and payable, if they are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained;

(3)            Purchase money security interests in equipment financed by
vendors, provided that the aggregate of all purchase money financings shall not
exceed Two Million ($2,000,000.00) Dollars;

(4)            Deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security; liens in respect of judgments or awards to the extent such
judgments or awards are otherwise permitted hereunder;

(5)            Encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property which do not
materially detract from the value of such property or impair its use in the
business of the owner or lessee;

(6)            Liens (other than judgments and awards) created by or resulting
from any litigation or legal proceeding, provided the execution or other
enforcement thereof is effectively stayed and the claims secured thereby are
being actively contested in good faith by appropriate proceedings satisfactory
to the Bank; and

(7)            Liens arising by operation of law to secure landlords, lessors or
renters under leases or rental agreements made in the ordinary course of
business and confined to the premises or property rented.

SECTION 6.02.  Mergers, Acquisitions, Etc. Without the Consent of the Bank. 
Merge or consolidate with, or sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person, or,
subject to the following sentence, acquire all or substantially all of the
assets or the business of any Person, or permit any Subsidiary or Affiliate to
do so, except that (1) any Subsidiary or Affiliate may merge into or transfer
assets to the Borrower, and (2) any Subsidiary or Affiliate may merge into or
consolidate with or transfer assets to any other Subsidiary or Affiliate. The
Borrower may acquire all or substantially all of the assets or the business of
any other Person, or permit any Subsidiary or Affiliate to

12


--------------------------------------------------------------------------------




 

do so, provided that (i) (a) the transaction contemplated is consensual with the
management and shareholders of the seller of the assets or business and (b) the
business being acquired is in the same line of business as the Borrower; and
(ii) Borrower shall have provided to the Bank a certificate of compliance in
form and substance satisfactory to the Bank, demonstrating to the Bank’s
reasonable satisfaction that the Borrower is in compliance with the financial
covenants set forth herein, measured over the most recently ended four fiscal
quarter period and, on a pro-forma basis, that the Borrower will be in
compliance over the four fiscal quarter period beginning with the quarter in
which the closing of the proposed transaction shall occur.

SECTION 6.03.  Additional Indebtedness. Except (1) for indebtedness secured by
the liens permitted under Section 6.01; and  (2) indebtedness to vendors arising
from Capital Leases and/or purchase money security interests of the Borrower
representing obligations permitted to be incurred by the terms of this Agreement
and incurred in the ordinary course of business and consistent with past
practices not to exceed Three Million ($3,000,000.00) Dollars in the aggregate,
issue evidence of Indebtedness or create, assume, become contingently liable
for, or suffer to exist Indebtedness in addition to indebtedness to the Bank in
excess of Ten Million ($10,000,000.00) Dollars (inclusive of any indebtedness
described in the preceding items (1) and (2)); provided that the foregoing
restriction shall not apply to the Borrower’s incurrence of trade payables in
the ordinary course of the Borrower’s business.

SECTION 6.04.  Security Interests/ Negative Pledge Agreements.  Notwithstanding
anything to the contrary contained herein, grant to any party, other than the
Bank, a security interest in any assets of the Borrower, and/or any Affiliate or
Subsidiary, except as permitted in Section 6.01. Additionally, the Borrower
shall not enter into any negative pledge agreements with any Person whereby the
Borrower agrees not to grant further security interests or liens to the Bank.

SECTION 6.05.  Guaranties, Etc.  Assume, guarantee, endorse, or otherwise be or
become directly or contingently responsible or liable, or permit any Subsidiary
to assume, guarantee, endorse, or otherwise be or become directly or
contingently responsible or liable (including, but not limited to, an agreement
to purchase any obligation, stock, assets, goods, or services, or to supply or
advance any funds, assets, goods, or services, or to maintain or cause such
Person to maintain a minimum working capital or net worth, or otherwise to
assure the creditors of any Person against loss) for obligations of any Person,
except guaranties of Subsidiaries’ ordinary course of business obligations,
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

SECTION 6.06.  Transaction With Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate or Subsidiary, or permit any
Subsidiary or Affiliate to enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate or Subsidiary, except in the ordinary course of and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
or Affiliate’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary or Affiliate than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate or Subsidiary.

SECTION 6.07. Dividends.  Declare or pay any Dividends to shareholders; or
purchase, redeem, retire, or otherwise acquire for value any of its capital
stock now or hereafter outstanding; or make any distribution of assets to its
shareholders as such whether in cash, assets, or obligations of the Borrower; or
allocate or otherwise set apart any sum for the payment of any dividend or
distribution on or for the

13


--------------------------------------------------------------------------------




 

purchase, redemption, or retirement of, any shares of its capital stock; or make
any other distribution by reduction of capital or otherwise in respect of any
shares of its capital stock; except that the Borrower may declare and deliver
dividends and make distributions (1) payable solely in common stock of the
Borrower; and (2) such other Dividends as the Borrower deems appropriate
provided that  (i) no Default has occurred and (ii) the payment of any such
dividend or distribution will not result in the violation of any covenant,
including, financial covenant, set forth herein, with such covenants measured
immediately after the proposed effect of the dividend or distribution.

SECTION 6.08.  Change of Name or Location.  Change its name or conduct its
business under any trade name or style other than as hereinabove set forth or
change its state of organization, chief executive office, places of business or
the present locations of its assets or records relating thereto from those
address (es) hereinabove set forth.

SECTION 6.11.  Fundamental Changes. The Borrower shall not (i) become a party to
any merger, amalgamation or consolidation except as permitted by Section 6.02 or
(ii) make any material change in its business objectives, purposes and
operations and shall not without 30 days’ prior written notice to the Bank
change its name.

ARTICLE VII

FINANCIAL COVENANTS

SECTION 7.01.  Total Funded Debt to EBITDA.  Borrower shall maintain a ratio of
(i) Total Funded Debt to (ii) EBITDA not greater than 1.0 to 1.

For purposes of this Agreement, (i) the term “Total Funded Debt” shall mean the
sum of (i) the aggregate amount of the Loans outstanding on such date, plus (ii)
the stated amount of Letters of Credit outstanding on such date, plus (iii) all
principal obligations arising under Capital Leases in effect on such date
required to be capitalized in accordance with GAAP, plus (iv) all amounts
guaranteed by the Borrower pursuant to guarantees and all Indebtedness for
borrowed money of the Borrower outstanding on such date; and (ii) the term
“EBITDA” shall mean earnings from operations before interest and taxes, plus
depreciation, amortization of goodwill and non-recurring items and shall be
calculated on a trailing twelve (12) month basis.

SECTION 7.02.  Minimum Working Capital.  Borrower shall maintain minimum Working
Capital of at least Twenty-Five Million ($25,000,000.00) Dollars. For purposes
of this Agreement, the term “Working Capital” shall mean total current assets
minus total current liabilities.

SECTION 7.03. Measurements. The foregoing requirements shall be measured in
accordance with GAAP and shall be measured quarterly with the financial
statements required to be delivered pursuant to Sections 1 and 2 of Schedule
5.08.

14


--------------------------------------------------------------------------------




 

ARTICLE VIII

EVENTS OF DEFAULT/ RIGHTS AND REMEDIES UPON DEFAULT.

SECTION 8.01.  Events of Default.

Upon the occurrence of any one or more of the following events (herein, each an
“Event of Default”), Bank may decline to make any or all further loans hereunder
or under any other agreements with Borrower, and any and all Obligations of the
Borrower to Bank shall become immediately due and payable, at the option of Bank
upon notice and demand:

(i)               The failure of the Borrower to pay the principal of, or
interest on, any promissory note now or hereafter executed and delivered by the
Borrower to the Bank within five (5) days of when due;

(ii)            Any representation or warranty made or deemed made by the
Borrower in this Agreement, by the Borrower in any of the Loan Documents, or in
connection with any Loan Document, shall prove to have been incorrect in any
material respect on or as of the date made or deemed made;

(iii)         The Borrower shall fail to perform or observe any material term,
covenant, or agreement contained in any Loan Document (other than payments of
any promissory note) and shall fail to cure within fifteen (15) days of written
notice;

(iv)        The Borrower shall (a) fail to pay any material indebtedness for
borrowed money (other than the Note) of such party, or a subsidiary, as the case
may be, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), (whether or
not related to this transaction or owed to the Bank or another person) or (b)
fail to perform or observe any material term, covenant, or condition on its part
to be performed or observed under any agreement or instrument relating to any
such indebtedness, when required to be performed or observed and such failure
continues beyond any applicable grace period, if the effect of such failure to
perform or observe is to accelerate, or to permit the acceleration after the
giving of notice or passage of time, or both, of the maturity of such
indebtedness, if such failure to perform or observe has not been waived by the
holder of such indebtedness; or any such indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof. For purposes of this
subsection material indebtedness shall be deemed to mean indebtedness in excess
of $25,000.00;

(v)           The Borrower (a) shall generally not, or shall be unable to, or
shall admit in writing its inability to pay its debts as such debts become due;
or (b) shall make an assignment for the benefit of creditors, petition or apply
to any tribunal for the appointment of a custodian, receiver, or trustee for it
or a substantial part of its assets; or (c) shall commence any proceeding under
any bankruptcy, reorganization, arrangements, readjustment of debt, dissolution,
or liquidation law or statute of any jurisdiction, whether

15


--------------------------------------------------------------------------------




 

now or hereafter in effect; or (d) shall have any such petition or application
filed or any such proceeding commenced against it in which an order for relief
is entered or adjudication or appointment is made; or (e) by any act or omission
shall indicate its consent to, approval of, or acquiescence in any such
petition, application, or proceeding, or order for relief, or the appointment of
a custodian, receiver, or trustee for all or any substantial part of its
properties; or (f) shall suffer any such custodianship, receivership, or
trusteeship to continue undischarged for a period of thirty (30) days;

(vi)        One or more final judgments, decrees, or orders for the payment of
money shall be rendered against the Borrower and such judgments, decrees, or
orders shall continue unsatisfied and in effect for a period of ten (10) days
without being vacated, discharged, satisfied, or stayed or bonded pending
appeal;

(vii)     The service of any process on the Bank seeking to attach by trustee
process any assets of the Borrower held by the Bank;

(viii)  The Borrower shall fail to perform or observe any material term,
covenant or agreement contained in documents evidencing or securing any and all
other Obligations, whether now existing or made hereafter, of the Borrower,
whether as maker, guarantor or endorser or otherwise, to the Bank that are not
related to this Agreement or the Loans (all documents evidencing such
obligations being the “Other Bank Documents”) and failure to cure within the
applicable grace period, or, if no grace period is specified, then within ten
(10) days of written notice;

(ix)          (a) Any levy, tax lien, seizure, attachment, execution or similar
process shall be issued or levied against the Borrower or its property (other
than final judgments) created by or resulting from any litigation or tax or
legal proceeding, unless the execution or other enforcement thereof is
effectively stayed and the claims secured thereby are being actively contested
in good faith by appropriate proceedings satisfactory to the Bank or (b) the
entry of any final judgment against Borrower, which judgment is not satisfied
within thirty (30) days of its entry;

(x)             The Borrower shall dissolve or liquidate, or be dissolved or
liquidated, or cease to legally exist, or, if a corporation or partnership,
merge or consolidate, or be merged or consolidated with or into any other
corporation;

(x)             The Borrower moves its principal banking and/or borrowing
relationship to a bank other than the Bank; or

(xi)          The occurrence of any uninsured loss, theft, damage or destruction
to any material asset(s) of the Borrower and such event of circumstances could
reasonably be expected to have a material adverse effect financial condition or
business of the Borrower.

Upon the occurrence of an Event of Default, Bank may declare any obligation Bank
may have hereunder to be canceled, declare all Obligations of Borrower to be due
and payable and proceed to enforce payment of the Obligations and to exercise
any and all of the rights and remedies afforded to Bank by the Uniform
Commercial Code or under the terms of this Agreement or otherwise; provided,
however, that notwithstanding the foregoing, if there shall occur an Event of
Default under clause (v) above, then the Bank’s obligation hereunder shall be
canceled immediately, automatically, and without

16


--------------------------------------------------------------------------------




 

notice, and all Obligations of the Borrower then outstanding shall become
immediately due and payable without presentation, demand, or notice of any kind
to the Borrower.  The occurrence of any such Event of Default shall also
constitute, without notice or demand, a default under all other agreements
between Bank and the Borrower, whether individually or jointly with others and
all other instruments and papers given Bank by the Borrower, whether such
agreements, instruments, or papers now exist or hereafter arise. In addition,
upon the occurrence of an Event of Default, if Bank proceeds to enforce payment
of the Obligations, Borrower shall be obligated to deliver to Bank cash
collateral in an amount equal to the aggregate amounts then undrawn on all
outstanding Letters of Credit or acceptances issued or guaranteed by Bank for
the account of Borrower, and Bank may proceed to enforce payment of the same and
to exercise all rights and remedies afforded to Bank by the Uniform Commercial
Code or under the terms of this Agreement or otherwise.  Upon the occurrence of,
and during the continuance of, an Event of Default, the Borrower, as additional
compensation to the Bank for its increased credit risk, promises to pay interest
on all Obligations (including, without limitation, principal, whether or not
past due, past due interest and any other amounts past due under this Agreement)
at the Default Rate.

SECTION 8.02.  Cross-Default.  It is acknowledged and agreed that a default (a)
hereunder shall also constitute a default under all Other Bank Documents and any
and all loans from the Bank to the Borrower, whether or not related to this
transaction and (b) under any of the Other Bank Documents (whether or not
related to this transaction) shall also constitute a default hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Entire Agreement/ Amendments, Etc.  This Agreement and the
documents referred to herein constitute the entire agreement of the parties and
may not be amended orally.

No amendment, modification, termination, or waiver of any provision of any Loan
Document to which the Borrower is a party, nor consent to any departure by the
Borrower from any Loan Document to which it is a party, shall in any event be
effective unless the same shall be in writing and signed by the Bank, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose given. This Agreement supersedes and replaces the Original
Credit Agreement. The Bank acknowledges that the Security Agreement (All Assets)
dated as of September 30, 2001 is hereby terminated.

SECTION 9.02.  Notices, Etc.  Unless otherwise specified herein, all notices and
other communications provided for under this Agreement and under the other Loan
Documents to which the Borrower are a party shall be in writing and mailed via
certified mail, return receipt requested, or by a national overnight courier
company or hand delivered, if to the Borrower at 20 Alpha Road, Chelmsford,
Massachusetts 01824, Attention: President, with a copy thereof to Foley Hoag
LLP, 155 Seaport Blvd, Boston, Massachusetts 02210, Attention: ­­­­­­­­­­­Robert
W. Sweet, Jr., Esquire,  and, if to the Bank, at its address at 28 State Street,
13th  Floor, Boston, Massachusetts 02109, Attention: Christopher J. Wickles,
Vice President, with a copy thereof to Richard J. Levin, Esquire, Cumsky & Levin
LLP,  6 University Road, Cambridge, Massachusetts 02138; and as to each party,
at such other address as shall be designated by such party in a written notice
to the other party complying as to delivery with the terms of this Section
9.02.  All such notices and communication shall be effective when deposited in
the mail, addressed as aforesaid, except that notices to the Bank shall not be
effective until received by the Bank.

SECTION 9.03.  Consent.  The Borrower may take any action herein prohibited or
omit to perform any act required to be performed by the Borrower if the Borrower
shall obtain the Bank’s prior

17


--------------------------------------------------------------------------------




 

written consent to each such action, or omission to act.  No waiver on the
Bank’s part on any one occasion shall be deemed a waiver on any other occasion. 
The Bank shall not be deemed to have waived any of its rights hereunder unless
such waiver shall be in writing and duly signed by an authorized officer of the
Bank.

SECTION 9.04.  No Waiver; Remedies/Jury Waiver.  No failure on the part of the
Bank to exercise, and no delay in exercising, any right, power, or remedy under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Loan Document preclude any other or
further exercise of any other right, power or remedy in the Loan Documents and
all such rights, powers and remedies are cumulative and not exclusive of any
remedies provided by law. The Bank shall not be required to have recourse to any
collateral before enforcing its rights or remedies against the Borrower.  The
Borrower hereby waives presentment and protest of any instrument and any notice
thereof.

EACH OF THE BORROWER AND BANK HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION IN WHICH IT MAY BE A PARTY, WHETHER ARISING OUT OF, UNDER, OR BY REASON
OF THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY OTHER TRANSACTION HEREUNDER OR BY
REASON OF ANY OTHER CAUSE OR DISPUTE OF ANY KIND OR NATURE WHATSOEVER BETWEEN
THEM.

SECTION 9.05.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, and the Bank and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights under any Loan Document to which the Borrower is a party without
the prior written consent of the Bank.

SECTION 9.06.  Costs, Expenses, and Taxes.  Borrower shall pay to Bank on demand
any and all reasonable counsel fees and other expenses incurred by Bank in
connection with the preparation, interpretation, enforcement, or amendment of
this Agreement, or of any documents relating thereto, and any and all expenses,
including, but not limited to, all attorneys’ fees and expenses, and all other
expenses of like or unlike nature which may be expended by Bank or in the
prosecution or defense of any action or concerning any matter growing out of or
connected with the subject matter of this Agreement, the Obligations or the
Collateral or any of Bank’s rights or interests therein or thereto, including,
without limiting the generality of the foregoing, any reasonable counsel fees or
expenses incurred in any bankruptcy or insolvency proceedings and all costs and
expenses incurred or paid by Bank in connection with the administration,
supervision, protection or realization on any security held by Bank for the debt
secured hereby, whether such security was granted by Borrower or by any other
person primarily or secondarily liable (with or without recourse) with respect
to such debt, and all costs and expenses incurred by Bank in connection with the
defense, settlement or satisfaction of any action, claim or demand asserted
against Bank in connection with the debt secured hereby, all of which amounts
shall be considered advances to protect Bank’s security, and shall be secured
hereby. In addition, the Borrower shall pay any and all stamp and other taxes
and fees payable or determined to by payable in connection with the execution,
delivery, filing and recording of any of the Loan Documents and the other
documents to be delivered under any such Loan Documents, and agrees to save the
Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

SECTION 9.07.  Right of Setoff.  Upon the occurrence and during the continuance
of any Event of Default, the Bank is hereby authorized at any time and from time
to time, without notice to the Borrower (any such notice being expressly waived
by the Borrower), to set off and apply any and all

18


--------------------------------------------------------------------------------


 

deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Bank to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or the Note or any other
Loan Document, irrespective of whether or not the Bank shall have made any
demand under this Agreement or the Note or such other Loan Document and although
such obligations may be unmatured.  The Bank agrees promptly to notify the
Borrower after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application. 
The rights of the Bank under this Section 9.07 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which the
Bank may have. Any and all instruments, documents, policies and certificates of
insurance, securities, goods, accounts, choses in action, general intangibles,
chattel papers, cash, property and the proceeds thereof (whether or not the same
are Collateral or proceeds thereof hereunder) owned by Borrower or in which
Borrower has an interest, which now or hereafter are at any time in possession
or control of Bank or in transit by mail or carrier to or from Bank or in the
possession of any third party acting in Bank’s behalf, without regard to whether
Bank received the same in pledge, for safekeeping, as agent for collection or
transmission or otherwise or whether Bank had conditionally released the same,
shall constitute additional security for the Obligations and may be applied at
any time following the occurrence of an Event of Default or an event which with
notice or the lapse of time, or both, would constitute an Event of Default, to
any Obligations which are then owing, whether due or not due.  Bank shall be
entitled to presume, in the absence of clear and specific written notice to the
contrary hereinafter provided by Borrower to Bank, that any and all deposits
maintained by Borrower with Bank are general accounts as to which no person or
entity other than Borrower has any legal or equitable interest whatsoever.

SECTION 9.08.  Governing Law.  This Agreement and the Note shall be governed by,
and construed in accordance with, the laws of The Commonwealth of Massachusetts.

SECTION 9.09.  Severability of Provisions.  Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Documents or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 9.10.  Headings.  Article and Section headings in the Loan Documents are
included in such Loan Documents for the convenience of reference only and shall
not constitute a part of the applicable Loan Documents for any other purpose.

SECTION 9.11.  Termination.  This Agreement shall continue to be fully operative
until all transactions entered into, rights hereunder or interest created or
Obligations incurred have been fully disposed of, concluded or liquidated.

SECTION 9.12.   Authority.    The Bank is authorized to make loans under the
terms of this Agreement upon the request, either written or oral, in the name of
Borrower of any officer identified in Schedule 4.18 or other persons, from time
to time, holding the offices of President, Treasurer or Chief Financial Officer
and such other officers and authorized signatories as may from time to time be
set forth in separate banking and borrowing resolutions.

SECTION 9.13.  Third Party Purchaser.  The Bank shall have the unrestricted
right at any time or from time to time, and without Borrower’s consent or any
consent by any guarantor, to sell, assign, endorse, or transfer all or any
portion of its rights and obligations hereunder to the Federal Reserve Bank

19


--------------------------------------------------------------------------------




 

or other government bodies authorized to make loans to banks (each, an
“Assignee”) and, the Borrower agrees that it shall execute, or cause to be
executed such documents including without limitation, amendments to this Credit
Agreement and to any other documents, instruments and agreements executed in
connection herewith as the Bank shall deem reasonably necessary to effect the
foregoing.  In addition, at the request of the Bank and any such Assignee and
delivery of a reasonable lost note indemnity from the Bank or such Assignee, the
Borrower shall issue one or more new promissory notes, as applicable, to any
such Assignee and, if the Bank has retained any of its rights and obligations
hereunder following such assignment, to the Bank, which new promissory notes
shall be issued in replacement of, but not in discharge of, the liability
evidenced by the note held by the Bank prior to such assignment and shall
reflect the amount of the respective commitments and loans held by such Assignee
and the Bank after giving effect to such assignment. Upon the execution and
delivery of appropriate assignment documentation, amendments and any other
documentation reasonably required by the Bank in connection with such
assignment, and the payment by Assignee of the purchase price agreed to by the
Bank and such Assignee, such Assignee shall be a party to this Credit Agreement
and shall have all of the rights and obligations of the Bank hereunder (and
under any and all other guaranties, documents, instruments and agreements
executed in connection herewith) to the extent that such rights and obligations
have been assigned by the Bank pursuant to the assignment documentation between
the Bank and Assignee, and the Bank shall be released from its obligation
hereunder and thereunder to a corresponding extent.

SECTION 9.14.  Participation.  The Bank shall have the unrestricted right at any
time and from time to time, and without the consent of or notice to the Borrower
(or any guarantor), to grant to one or more institutions or other persons (each
a “Participant”) participating interests in the Bank’s obligations to lend
hereunder and/or any or all of the loans held by the Bank hereunder.  In the
event of any such grant by the Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower, the Bank shall remain
responsible for the performance of its obligations hereunder and the Borrower
shall continue to deal solely and directly with the Bank in connection with the
Bank’s rights and obligations hereunder.  The Bank shall furnish any information
concerning the Borrower in its possession from time to time to any prospective
assignees and Participants, provided that the Bank shall require any such
prospective assignee or Participant to maintain the confidentiality of such
information.

SECTION 9.15.  Replacement Documents.  Upon receipt of a reasonable lost note
indemnity from the Bank as to the loss, theft, destruction or mutilation of the
Note or any other security document(s) which is not of public record, upon
surrender and cancellation of such Note or other document(s), the Borrower will
issue, in lieu thereof, a replacement note or other document(s) in the same
principal amount thereof and otherwise of like tenor.

SECTION 9.16.  Federal Reserve.  The Bank may at any time pledge, endorse,
assign, or transfer all or any portion of its rights under the Loan Documents
including any portion of the Note to any of the twelve (12) Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section
341.  No such pledge or enforcement thereof shall release the Bank from its
obligations under any of the Loan Documents.

SECTION 9.17.  Further Assurances.  Upon the Bank’s request, the Borrower shall
perform all other steps requested by the Bank and execute and deliver such
documents as the Bank reasonably requests to otherwise accomplish the intent of
this Agreement.

SECTION 9.18.  Counterparts.  This Agreement may be executed in several
counterparts and collectively, such counterparts shall be deemed to be one
instrument.

20


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written and shall take effect as a sealed instrument.

 

HITITTE MICROWAVE CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Stephen G. Daly

 

 

 

 

Name: Stephen G. Daly

 

 

 

 

Title:   President and Chief Executive Officer

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

 

 

By:

 

/s/ Christopher J. Wickles

 

 

 

 

Christopher J. Wickles, Vice President

 

 

21


--------------------------------------------------------------------------------




 

REVOLVING CREDIT NOTE

$30,000,000.00

 

BOSTON, MASSACHUSETTS

 

 

JULY 31, 2006

 

FOR VALUE RECEIVED, HITTITE MICROWAVE CORPORATION, a Delaware corporation, with
a chief executive office and principal place of business at 20 Alpha Road,
Chelmsford, Massachusetts 01824 (the “Borrower”) promises to pay to the order of

CITIZENS BANK OF MASSACHUSETTS
(together with its successors and assigns, the “Bank”)

at 28 State Street, Boston, Massachusetts 02109, or at such other place as the
holder of this Note may from time to time designate in writing, the principal
sum of THIRTY MILLION ($30,000,000.00), DOLLARS, or, if less, the aggregate of
all funds advanced to the Borrower by the Bank under the Revolving Credit as
defined in the Amended and Restated Credit Agreement dated of even date herewith
between the Bank and the Borrower (as it may be amended, modified, substituted
or replaced, the “Credit Agreement”), with interest only payable monthly in
arrears at the rate hereinafter provided until paid in full, commencing on
August 31, 2006 and on the same day of each succeeding month (except as
expressly provided in Rider A with regard to certain LIBOR Rate Loans, as
defined in Rider A), with the entire unpaid balance of principal and interest
due on July 31, 2007 (the “Maturity Date”).

The Borrower promises to pay (a) interest monthly on the outstanding principal
balance at the rate, elected by the Borrower prior to each advance, of either:
(i) a variable rate of interest equal to the Prime Rate, as defined below (the
“Variable Rate”); or (ii) a fixed rate of interest for each Interest Period of
One Month equal to the LIBOR Rate (for such Interest Period) plus the Applicable
Margin (as such terms are defined in Rider A attached hereto, entitled “Citizens
Bank LIBOR Advantage Provisions”) (hereafter each advance bearing interest based
on a LIBOR Rate  being a “LIBOR Rate Loan”); (b) all taxes levied or assessed
upon said principal sum against any holder of this Note; and (c) all costs,
including reasonable attorneys’ fees incurred in the collection, defense,
preservation, enforcement or protection of this Note, in the foreclosure of any
mortgage or security interest now or hereafter securing the same or in any
proceedings to otherwise enforce or protect this Note or any security therefor. 
All advances shall be due and payable on the earlier of acceleration or the
Maturity Date.   Interest shall be calculated on the basis of thirty (30) day
months and a year of 360 days for the actual number of days elapsed.

The “Prime Rate” shall mean the variable per annum rate of interest so
designated from time to time by the Bank as the Citizens Bank Prime Rate.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer.  The rate of interest hereunder shall
change simultaneously and automatically, without further notice, upon the Bank’s
determination and designation from time to time of the Prime Rate.  The Bank’s
determination and designation from time to time of the Prime Rate shall not in
any way preclude the Bank from making loans to other borrowers at rates that are
higher or lower than or different from the referenced rate.

After an Event of Default or the Maturity Date, interest on any and all balances
due to the Bank shall accrue and be payable at four (4%) percent above the
interest rate which would otherwise be in effect.

22


--------------------------------------------------------------------------------




 

If any payment or installment to be made hereunder, whether interest, principal
or both is fifteen (15) days or more late, Borrower will be charged 5.0% of the
unpaid portion of the regularly scheduled payment or $25.00, whichever is
greater.

In the absence of an election by the Borrower of an interest rate as set forth
above, at least three (3) Business Days prior to an advance, such advance shall
accrue interest at the Variable Rate.

All LIBOR Rate Loans shall be subject to and further governed by the terms and
conditions set forth in Rider A. In the event of a conflict between the terms
hereof and Rider A, Rider A shall control.

This Note evidences borrowings under, and is entitled to the benefits of, and is
subject to the provisions of, the Credit Agreement, which is incorporated herein
by reference and which sets forth further terms and conditions (each an “Event
of Default”) upon which the entire unpaid principal hereof and all interest
hereon may become due and payable prior to the Maturity Date and generally as to
further rights of the Bank and duties of the Borrower with respect hereto.  Upon
(i) the Maturity Date, or (ii) at the option of the Bank, upon the happening of
any Event of Default, all advances outstanding hereunder, together with accrued
interest thereon, shall become immediately due and payable and any obligation of
the Bank to make advances hereunder or under the Credit Agreement shall
terminate without further demand or notice of any kind.  Failure to make demand
upon the occurrence of an Event of Default shall not constitute a waiver of the
right to make demand in the event of any subsequent default.

Principal amounts, or any part thereof, outstanding under this Note may be
prepaid at any time without penalty or premium.

The Borrower represents to the Bank that the proceeds of this Note will not be
used for personal, family, or household purposes.

Any and all deposits or other sums at any time credited by or due to the
Borrower from the Bank, or any cash, securities, instruments, or other property
of the Borrower in the possession of the Bank, or any of its banking or lending
affiliates or any bank acting as a participant under any loan arrangement
between the Bank and the Borrower, whether for safekeeping, or otherwise, or in
transit to or from the Bank, or any of its banking or lending affiliates, or any
such participant, or in the possession of any third party acting on the Bank’s
behalf (regardless of the reason the Bank had received same or whether the Bank
has conditionally released the same) shall at all times constitute security for
any and all liabilities, obligations, and indebtedness of the Borrower to the
Bank, and may be applied or set off against such liabilities, obligations, and
indebtedness, at any time, whether or not such liabilities, obligations, and
indebtedness are then due or whether or not other collateral is available to the
Bank. After an Event of Default, while such Event of Default is continuing, the
holder may apply or set off such deposits or other sums at any time whether or
not the liability or obligation of the Borrower, endorser or guarantor is then
due.  The provisions of this Paragraph are cumulative to, and not exclusive of,
any other right that the holder has with respect to such deposits, sums,
securities or other property under other agreements or applicable principles of
law.  The holder shall have no duty to take steps to preserve rights against
prior parties as to such securities or other property. TO THE EXTENT PROVIDED BY
LAW, ANY AND ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE INDEBTEDNESS EVIDENCED BY THE
NOTE PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS,
CREDITS OR OTHER PROPERTY OF THE BORROWER IS HEREBY VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVED.

23


--------------------------------------------------------------------------------




 

Except as expressly provided herein, the Borrower waives presentment, demand,
notice, protest, and all other demands or notices in connection with the
delivery, acceptance, endorsement, performance, default or enforcement of this
Note, assents to any and all extensions or postponements of the time of payment
or any other indulgence, to any substitution, exchange or release of collateral
and/or to the addition or release of any other party or person primarily or
secondarily liable, generally waives all suretyship defenses and defenses in the
nature thereof, and agrees to be bound by all the terms and conditions contained
in this Note, the Credit Agreement and in any other loan document executed in
connection herewith, and in all other instruments now or hereafter executed
evidencing or governing all or any portion of the collateral for the Note and
the obligations of the Borrower.

The Borrower will pay all costs and expenses of collection, including reasonable
attorneys’ fees actually incurred or paid by the holder in enforcing this Note
or the obligations hereby evidenced, to the extent permitted by law.

The Borrower shall indemnify, defend and hold the Bank harmless against any
claim brought or threatened against the Bank by the Borrower or any other person
(as well as from attorney’s reasonable fees and expenses in connection
therewith) on account of the Bank’s relationship with the Borrower or any
guarantor of the Borrower’s obligations, each of which may be defended,
compromised, settled or pursued by the Bank with counsel of the Bank’s
selection, but at the expense of the Borrower.  The Borrower shall not be
required to so indemnify the Bank against the Bank’s gross negligence and/or
misconduct or for any claims brought by the Borrower against the Bank in which a
final judgment is rendered in favor of the Borrower.

No delay or omission of the holder in exercising any right or remedy hereunder
shall constitute a waiver of any such right or remedy.  Acceptance by the holder
of any payment after acceleration shall not be deemed a waiver of such
acceleration.  A waiver on one occasion shall not operate as a bar to or waiver
of any such right or remedy on any future occasion.

Time is of the essence of this Note.

If any provision of this Note is held to be invalid or unenforceable by a court
of competent jurisdiction, such provision shall be deemed modified to the extent
necessary to be enforceable, or if such modification is not practicable, such
provision shall be deemed deleted from this Note, and the other provisions of
this Note shall remain in full force and effect, and shall be construed in favor
of holder.  Subject to the foregoing provisions of this paragraph, it is the
express intention of Borrower and holder to conform strictly to any applicable
usury laws.  Accordingly, all agreements between Borrower and holder, whether
now existing or hereafter arising, and whether written or oral, are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of the maturity of this Note or otherwise, shall the
amount paid or agreed to be paid to Bank or the holder of this Note for the use,
forbearance or detention of the money loaned pursuant hereto or otherwise, or
for the payment or performance of any covenant or obligation contained herein or
in any other document executed in connection herewith, exceed the maximum amount
permissible under applicable law.  If, from any circumstance or contingency
whatsoever, fulfillment of any provision hereof or of any other document
executed in connection herewith, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law,
then, ipso facto, the obligation to be fulfilled shall be reduced to the limit
of such validity, and if from any such circumstance or contingency holder shall
ever receive as interest or otherwise an amount which would exceed the maximum
rate of interest permitted by applicable law, the amount of such excess shall be
applied as of the date received by holder to a reduction of the indebtedness
evidenced by this Note, and not to the payment of interest (and in such event
the proper amount of interest payable shall be redetermined accordingly), and if
such excessive interest exceeds such indebtedness, the amount of such excessive
interest shall be refunded to Borrower together with any overpaid interest
resulting from such redetermination.

24


--------------------------------------------------------------------------------




 

THE BORROWER AND ALL ENDORSERS AND GUARANTORS HEREBY VOLUNTARILY, KNOWINGLY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR EQUITY, IN CONNECTION WITH, RELATED TO OR
ARISING FROM THIS NOTE, ANY DOCUMENT, INSTRUMENT OR AGREEMENT EVIDENCING,
GOVERNING OR SECURING THIS NOTE, OR UNDER ANY OTHER LOAN DOCUMENT OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS, VERBAL OR WRITTEN OR ANY ACTION BY
ANY PARTY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS NOTE.  THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT
OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.  THE BORROWER ACKNOWLEDGES THAT BANK HAS BEEN INDUCED TO ENTER INTO
BANK’S LENDING RELATIONSHIP WITH THE BORROWER BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS PARAGRAPH.

This Note shall be deemed delivered to the Bank in Boston, Massachusetts and
shall be governed by the laws of The Commonwealth of Massachusetts and shall
take effect as a sealed instrument.

 

HITTITE MICROWAVE CORPORATION

 

 

 

 

/s/ William W. Boecke

 

By:

/s/ Stephen G. Daly

Witness

 

 

Name: Stephen G. Daly

 

 

 

Title:   President and Chief Executive Officer

 

25


--------------------------------------------------------------------------------




 

RIDER A

CITIZENS BANK LIBOR ADVANTAGE PROVISIONS

1.             Certain Definitions.

“Applicable Margin” means 1.0% per annum (100 basis points).

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Boston, Massachusetts.

“Interest Period” means initially, the period commencing as of the date of this
Note (the “Start Date”) and ending on the numerically corresponding date one (1)
month later, and thereafter each one (1) month period ending on the day of such
month that numerically corresponds to the Start Date.  If an Interest Period is
to end in a month for which there is no day which numerically corresponds to the
Interest Period will end on the last day of such month.

“Interest Payment Date” means initially, the ___ day of August 2006, and,
thereafter, the numerically corresponding date of each month.  If a month does
not contain a day that numerically corresponds to the date of the Interest
Payment Date, the Interest Payment Day shall be last day of such month.


“LIBOR RATE” MEANS RELATIVE TO ANY INTEREST PERIOD, THE OFFERED RATE FOR
DELIVERY IN TWO LONDON BANKING DAYS (AS DEFINED BELOW) OF DEPOSITS OF U.S.
DOLLARS WHICH THE BRITISH BANKERS’ ASSOCIATION FIXES AS ITS LIBOR RATE AS OF
11:00 A.M. LONDON TIME ON THE DAY ON WHICH THE INTEREST PERIOD COMMENCES, AND
FOR A PERIOD APPROXIMATELY EQUAL TO SUCH INTEREST PERIOD.  IF THE FIRST DAY OF
ANY INTEREST PERIOD IS NOT A DAY WHICH IS BOTH A (I) BUSINESS DAY, AND (II) A
DAY ON WHICH US DOLLAR DEPOSITS ARE TRANSACTED IN THE LONDON INTERBANK MARKET (A
“LONDON BANKING DAY”), THE LIBOR RATE SHALL BE DETERMINED IN REFERENCE TO THE
NEXT PRECEDING DAY WHICH IS BOTH A BUSINESS DAY AND A LONDON BANKING DAY.  IF
FOR ANY REASON THE LIBOR RATE IS UNAVAILABLE AND/OR THE BANK IS UNABLE TO
DETERMINE THE LIBOR RATE FOR ANY INTEREST PERIOD, THE LIBOR RATE SHALL BE DEEMED
TO BE EQUAL TO THE BANK’S PRIME RATE.

2.             Interest.

Interest Provisions.  Interest on the outstanding principal amount of the Note
for all LIBOR Rate Loans shall accrue during the Interest Period applicable
thereto at a rate equal to the sum of the LIBOR Rate for such Interest Period
plus the Applicable Margin thereto and be payable on each Interest Payment Date.

26


--------------------------------------------------------------------------------